NOTE: This order is nonprecedential
United States Court of AppeaIs
for the FederaI Circuit
HALLMARK-PHOENIX 3, _LLC,
Plaintiff-Appellant, ~
V.
UNITED STATES,
Defendcmt~Appellee.
2011-5089
Appea1 from the United States C0urt of Federal
Claims in case no. 11-CV-O98, Judge Francis M. Al1egra.
ON MOTION
Before NEW1viAN,ScHALL,AND DYK, Cir10 U.S.C. § 2463 in determining that it would in-source
the jobs. Hallmark amended its complaint to clarify that
it was not challenging the Air Force‘s decision not to
exercise the options. Subsequently, the Court of Federal
Claims granted the United States’ motion to dismiss,
finding that l-la]lmark did not possess prudential stand-
ing to bring the complaint, because incumbent contractors
were not within the zone of interests of either § 129a or §
2463.
Rule 8(a)(1)(C),(2) of the Federal Rules of Appellate
Procedure authorizes this court to grant an injunction
pending appeal at our discretion Similar to a motion to
stay a judgment or injunction pending appeal which is
authorized under the same rule, our determination is
governed by four factors, the first two of which are the
most critical: (1) whether the applicant had made a strong
showing that he is likely to succeed on the merits; (2)
whether the applicant will be irreparably injured absent
the requested relief; (3) whether issuance of the relief
would substantially injure the other parties interested in
the proceeding; and (4) where the public interest lies.
Hilton u. Braunskill, 481 U.S. 770, 776 (1987). Based
upon the motions papers submitted and without prejudic-
ing the ultimate disposition of this appeal by a merits

3 HALLMA.RK-PHOENIX 3 V. US
panel, we determine that Hallmark has not met its burden
to obtain an injunction
Ha]lmark also has not expedited the filing of its open-
ing brief and thus did not take advantage of the easiest way
to expedite proceedings lts request to expedite proceed-
ings, which is not developed in the motions papers, is
denied.
Upon consideration thereof
IT ls ORDERED THAT: ° ,
(1) The motion for an injunction is denied.
(2) The motion to expedite is denied.
FoR THE CoURT
_ju\_ 7 2011 t
/s/ J an Horbaly
Date J an Horbaly~
Clerk
cc: Bryant S. Banes, Esq.
Christopher A. Bowen, Esq. FlLED
U.S. COURT OF APPEALS FOR
520 ms F£oERAs. c1RculT
JUL 0 7 2011
.lAN H.0RBAL\'
CLEH(